DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments filed January 28, 2022 have been entered into the file. Currently, claims 1 and 16 are amended, claims 5, 17-20, and 23-24 are cancelled, and claim 28 is new, resulting in claims 1-4, 6-16, 21-22, and 25-27 pending for examination.

Response to Arguments
Response – Claim Rejections 35 USC §103
The rejections of:
claims 1-6, 9, 11-13, 16, 21, and 26-27 under 35 U.S.C. 103 as being unpatentable over Blackford (WO 2010/129923) in view of Biermann (US 6363527) and Brooks (US 2016/0374411),
claims 7-8 under 35 U.S.C. 103 as being unpatentable over Blackford (WO 2010/129923) in view of Biermann (US 6363527) and Brooks (US 2016/0374411) as applied to claim 1 above, and further in view of Zhamu (US 2014/0124176),
claim 10 under 35 U.S.C. 103 as being unpatentable over Blackford (WO 2010/129923) in view of Biermann (US 6363527) and Brooks (US 2016/0374411) as applied to claim 1 above, and further in view of Deganello (WO 2017/129663),
claims 14-15 and 22 under 35 U.S.C. 103 as being unpatentable over Blackford (WO 2010/129923) in view of Biermann (US 6363527) and Brooks (US 2016/0374411) as applied to claims 1 and 17 above, and further in view of Blakely (US 2015/0106992), and
claim 25 under 35 U.S.C. 103 as being unpatentable over Blackford (WO 2010/129923) in view of Biermann (US 6363527) and Brooks (US 2016/0374411) as applied to claim 1 above, and further in view of Worely (US 2003/0054141),
have been withdrawn in light of the amendments to the claims and Applicant’s arguments filed January 28, 2022.

	REASONS FOR ALLOWANCE
Claims 1-4, 6-16, 21-22, and 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or disclose a garment comprising a heat-collecting coating comprising a plurality of patterned features placed into thermal communication with one another with the combination of features as claimed in claim 1.

Blackford (WO 2010/129923), cited in the previous office action, is considered the most relevant prior art of record. Blackford teaches a fabric (fibrous textile base) or other material used for body gear (garment) and other goods having designed performance characteristics that utilize a pattern of heat managing/directing elements (heat-collecting coating comprising thermally conductive additive) coupled to a base fabric (fibrous textile base) to manage heat through reflection or conductivity while maintaining the desired properties of the base fabric (fibrous textile base) (paragraph [0002]). The heat directing function of the heat management elements may be generally towards the body through reflectivity or away from the body through conduction and/or radiation or other heat transfer property (paragraph [0027]). The base fabric (fibrous textile base) may include heat management elements (heat-collecting coating/interconnected elements) disposed on an innermost surface of the body gear (garment) such that the elements are disposed to face the user’s body (user-facing first side) (heat-collecting coating disposed on the first side) (paragraph [0033]). The base fabric (fibrous textile base) necessarily has a second side and a thickness (see e.g. FIG. 1D). Blackford further teaches the heat management elements (heat-collecting coating/interconnected elements) may be a series of dot-like elements (patterned) (paragraph [0038]).
Blackford is silent as to the base fabric (fibrous textile base) comprising at least one thermally-conductive additive disposed within the base fabric (fibrous textile base) so as to place the heat-collecting coating in thermal communication with the second side of the fibrous textile base.

 Biermann (US 6363527), cited in the previous office action, is considered relevant to the claimed invention. Biermann teaches advanced materials, such as high thermal-conductivity graphite fibers and/or other high thermal-conductivity materials (metallic or non-metallic) (thermally conductive additive), to act as heat pipes, or paths, integrated through the soft body armor vest in order to transfer heat away from the body (col. 1, lines 55-65). Heat is removed by transporting it along high thermal-conductivity fibers (thermally conductive additive) from the body-vest interface to the external environment (the thermally conductive additive places the user-facing first side is in thermal communication with the second side), where it is removed by simple radiation and convection heat loss from the exterior of the vest (col. 1, line 66 – col. 2, line 3). That is, the high thermally conductive fibers (thermally conductive additive) traverse the armor from an area next to the body to the exterior of the soft body armor vest through the inside of the vest (col. 2, lines 3-6). As heat builds up incident to wearing the soft body armor vest, the high thermal conductivity fibers (thermally conductive additive) transfer as much heat as possible along the fiber line leading to the external of the vest (col. 6, lines 21-30). Once the heat reaches the external surface it is positively radiated into the surrounding environment (col. 6, lines 21-30). This process is continuously ongoing while the vest is worn and excess heat is built up (col. 6, lines 21-30). Since the high thermal-conductivity fibers (thermally conductive additive) do not have to travel far to reach the outside surface, heat can be dissipated at a greater rate (col. 6, lines 21-30).
Brooks in view of Blackford is silent as to the heat managing elements (heat-collecting coating/interconnected elements) being placed into thermal communication with one another.

Brooks (US 2016/0374411), cited in the previous office action, is considered relevant to the claimed invention. Brooks teaches personal thermal management systems (PTMS) which include garments (paragraph [0002], [0018]). The PTMS may include heating components to selectively provide heat to a wearer (paragraph [0016]). The heating component comprises a heating element (trace) which is in electrical communication with a voltage source (paragraph [0035]). The heating element (trace) can comprise a composition that includes graphene sheets and/or additional components, and heats up in response to receiving voltage from the voltage source (paragraph [0035]). The composition can act as a heat spreader (paragraph [0042]). The heating elements (trace) can generate, spread, disperse, handle, or manage the flow of heat (paragraph [0044]).
As identified on pages 8-9 of the response filed January 28, 2022, Applicant submits that Brooks discloses electrically interconnecting pattern elements but fails to disclose “the patterned features placed into thermal communication with one another” as recited in claim 1. Applicant argues that the heating elements 640 of Brooks electrically interconnect the coatings 630 such that current flows from the voltage source 650 and through the coating such that the coatings 630 heat up. These arguments are persuasive. Rather than thermally connecting the patterned features as is claimed in claim 1, the heating element electrically connects the coating which is then heated due to the electrical connection. It is not heat that travels across the heating elements as claimed, but rather electricity. As such, Brooks does not teach “a plurality of patterned features placed into thermal communication with one another as is recited in claim 1.

Zhamu (US 2014/0124176), cited in the previous office action, is relevant to the claimed invention. Zhamu teaches graphitic materials for heat dissipation applications, particularly graphene oxide-coated graphitic foil laminates that exhibit a combination of exceptionally high thermal conductivity, high electrical conductivity, high mechanical strength, surface scratch resistance, and hardness (paragraphs [0002], [0032]). The heat-dissipation system includes a heat-conducting layer which comprises at least one graphene oxide-coated graphitic foil laminate which thermally shields the second component or the external surface of an electronic device from heat generated by the heat source (paragraph [0030]).
Zhamu does not solve the deficiencies of Blackford, Biermann, and Brooks identified above.

Deganello (WO 2017/129663), cited in the previous office action, is relevant to the claimed invention. Deganello teaches heatable garments which comprise a heating pad made of carbon in the form of graphene particles and polymer (page 2, line 41 – page 3, line 2). The graphene particles display high conductivity, meaning they can form a suitable conductive heating pad at relatively low levels in the polymer matrix material (page 3, lines 4-10). These low loading levels mean that the mechanical properties of the heating pad can be dominated by the relatively more flexible polymer matrix material, instead of the less flexible polymer material (page 3, lines 4-10). Suitable loadings range from 0.25 wt% or more and 70 wt% or less (page 7, lines 8-19). If the loading of graphene particles is too low then the resistance of the heating pad will be high, necessitating greater voltages to achieved the desired temperature (page 7, lines 8-19). If the loading is too high, then this can adversely affect the mechanical properties of the heating pad (in particular, flexibility and stretchability), and hence the mechanical properties of the heatable fabric (page 7, lines 8-19). The heating pad may be integrated into the garment body (page 5, line 40).
Deganello does not solve the deficiencies of Blackford, Biermann, and Brooks identified above.

Blakely (US 2015/0106992), cited in the previous office action, is relevant to the claimed invention. Blakely teaches an article of apparel including a base textile with a comfort regulation membrane (paragraph [0005]). The comfort regulation membrane contains a plurality of system-reactive components selectively engaged heat and/or moisture (paragraph [0005]). In an embodiment the printed coating includes a cooling agent, a phase change material, and a heat dispersion material (paragraph [0005]). In operation, the article of apparel is effective to delay/diminish the rise in skin temperature (compared to a garment lacking the membrane) and/or improve the overall moisture management capacity of the substrate (paragraph [0005]). The substrate is a fabric and may be a woven, knitted, or non-woven fabric (paragraph [0014]).
Blakely does not solve the deficiencies of Blackford, Biermann, and Brooks identified above.

Worely (US 2003/0054141), cited in the previous office action, is considered relevant to the claimed invention. Worely teaches a coated article comprising a substrate having a surface and a coating covering a portion of the surface and comprising a polymeric material and a temperature regulating material dispersed in the polymeric material (paragraph [0005]). Worely further teaches that the coating regions may be separated from one another and exposed a remaining portion of the surface 306 that is not covered by the coating 304 (FIG. 3; paragraph [0024]). The coating regions may be formed with a variety of regular or irregular shapes such as, circular, half-circular, diamond shaped, hexagonal, multi-lobal, octagonal, pentagonal, rectangular, square-shaped, star-shaped, triangular, trapezoidal, wedge-shaped, and so forth (paragraph [0025]).
Worely does not solve the deficiencies of Blackford, Biermann, and Brooks identified above.

As such there is no prior art, either alone or in combination, which renders obvious a garment comprising a heat-collecting coating comprising a plurality of patterned features placed into thermal communication with one another with the combination of features as claimed in claim 1.

Claims 2-4, 6-15, 21-22, and 25-27 depend from claim 1, and thus are allowed for the reasons presented with respect to claim 1 above.
Independent claim 16 recites the limitation requires all the structural limitations of claim 1, particularly “a pattern having interconnected elements that thermally interconnect the pattern”, and therefore is allowed for the reasons presented with respect to claim 1 above.
Independent claim 28 recites the largely the same structure as claim 1 with the limitation “the heat-collecting coating configured to transfer body heat across the interconnected elements”. As discussed above with respect to claim 1, Brooks teaches the connections are used to transfer electricity which then heats the coating. Therefore, the prior art teaches the interconnections are capable of the transfer of electricity across interconnected elements, not body heat as is claimed. As such, there is no prior art either alone or in combination which renders obvious a garment as claimed in claim 28.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789